Citation Nr: 1302254	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for Type II diabetes mellitus with non-proliferative retinopathy and erectile dysfunction. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.   

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO granted service connection and assigned an initial 20 percent rating for Type II diabetes mellitus with non-proliferative retinopathy effective July 24, 2005; but denied service connection for erectile dysfunction secondary to diabetes mellitus.  In August 2007, the Veteran filed a notice of disagreement (NOD) on the initial rating for the service-connected diabetes mellitus with non-proliferative retinopathy.   In a September 2008 rating decision, the RO t granted service connection and assigned an initial 0 percent (noncompensable) rating for erectile dysfunction, effective July 24, 2005, but and continued the Veteran's 20 percent disability rating for his diabetes mellitus with non-proliferative retinopathy.  In a statement of the case (SOC) issued in December 2009, the RO characterized the service-connected disability as diabetes mellitus with non-proliferative retinopathy and erectile dysfunction.   The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for diabetes mellitus with non-proliferative retinopathy and erectile dysfunction, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In June 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

During the June 2012 hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The Veteran testified that his service-connected diabetes mellitus is manifested by insulin, a restricted diet, and regulation of activities.  He also submitted statements in June 2012 from his friends and co-workers on how his diabetes affects his ability to walk and work.  In addition, the Veteran's private physician stated that the Veteran was on a moderate exercise program regulating strenuous activities at home and work; he must limit his periods of sitting to 30 minutes, standing to 30 minutes, and walking to short distances.  

The Board notes that regulation of activities due to diabetes is a criterion of the next higher, 40 percent disability rating.  See 38 C.F.R. § 4.11, Diagnostic Code 7913. Therefore, further medical findings-to include a clear medical determination as to whether the Veteran's diabetes has resulted in a regulation of activities as prescribed by Diagnostic Code 7913-is  needed to evaluate the disability under consideration.  The Board further notes that more contemporaneous medical findings appear to be warranted, inasmuch as the Veteran's last VA examination for diabetes mellitus was in March 2008.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Hence, the RO should arrange for the Veteran to undergo VA examination for his diabetes mellitus, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that, failure to report to any examination scheduled in connection with the diabetes mellitus claim, without good cause, may result in denial of the claim for higher initial rating for the service-connected diabetes mellitus with non-proliferative retinopathy and erectile dysfunction (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.   The Veteran claims file currently included treatment records from Loma Linda VA Medical Center (VAMC) (dated up to September 5, 2007); from the West Los Angeles VAMC (dated up to December 1, 2009); from the Palo Alto Health Care System (dated in 2006)  Hence, more recent records from these facilities may exist.  During the Board hearing, the Veteran also indicated that he had received treatment and the Sepulveda Ambulatory Care Center.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA treatment and/or evaluation of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider and discuss whether "staged rating" (assignment of different rating for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain any all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Loma Linda VAMC (after September 5, 2007); West Los Angeles VAMC (after December 1, 2009); Palo Alto Health Care System (after 2006); and any records from Sepulveda Ambulatory Care Center.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, at a VA medical facility, for evaluation of his diabetes mellitus.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the physician must render specific findings as to whether the diabetes mellitus requires insulin; a restricted diet, and/or a regulation of activities; whether the disability has resulted in a progressive loss of weight, and/or other complications; as well as whether the disability has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required. 

The physician should also clearly indicate whether the claims file reflects any change(s) in the severity of diabetes mellitus since  July 24, 2005; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

The physician should set forth all examination findings, along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the RO's last adjudication) and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited above) is warranted.) 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


